Opinion by
Johnson, J.
In view of the evidence submitted at the trial, it was held that the comb and brush set, the fitted toilet set, and the umbrella are entitled to free entry under the provision in paragraph 1798, supra, for personal effects of persons arriving in the United States, necessary and appropriate for the wear and use of such persons and intended for such wear and use, and not for the use of anyone else nor for sale. The wine set and 138 pieces of silver were held free of duty under paragraph 1632 as household effects of persons or families from foreign countries, actually used abroad by them not less than 1 year, and not intended for any other person or persons nor for sale. However, as to the 30 yards of linen, the court found that it was not clear whether or not the character of the linen was such as would bring it under the provision for household effects nor was it established that such article was such personal effects as were necessary and appropriate for the wear and use of the plaintiff. The protest was therefore overruled as to said 30 yards of linen.